DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology “comprising” and “comprises” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
3.	Claim 18 is objected to because of the following informalities:  Is “claim 18” supposed to rather depend on – claim 16 – than “claim 6”?  Is this a typo?  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 5, 9, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homeyer et al (6,280,691 B1).
7.	Regarding to claims 1 and 13, Homeyer et al teach an air-purifying piece (10 in Fig. 1) comprising: a substrate sheet (18 & 48); a purifying coating, disposed on an outer surface of the substrate sheet (col. 3, lines 41-47); wherein the substrate sheet comprises: a first support sheet (18); a second support sheet (48); and a heating component (20/30/34), disposed between the first support sheet (18) and the second support sheet (48).
8.	Regarding to claim 5, Homeyer et al teach the air-purifying piece (10) comprising the heating component (34) which is a heating wire or a heating sheet (col. 3, line 1).
9.	Regarding to claim 9, Homeyer et al teach the purifying coating made of at least one selected from an adsorbent material (48, col. 3, lines 41-47) and a catalytic material (22, 24, col. 3, lines 24-30).
10.	Regarding to claims 14 and 15, Homeyer et al teach the air-purifying assembly (10) comprising: a support air duct (see Fig. 1), defining an air-purifying chamber having an air inlet (14) and an air outlet; and a group of air-purifying pieces (18, 22, 24 & 48), disposed in the air-purifying chamber wherein the air-purifying pieces are disposed in parallel direction (see Fig. 1).
11.	Regarding to claim 17, Homeyer et al teach the air-purifying assembly (10) further comprising a temperature protecting device (42) disposed on the support air duct (col. 3, lines 16-24) and an airflow sensor (46, col. 3, lines 33-40).
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 4, 8, 10, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Homeyer et al (6,280,691 B1), as applied supra.
16.	Regarding to numerical requirement “thickness of 0.5 to 2 mm” of claim 4, “distance in a range of 1 to 10 mm” of claim 8, “thickness of coating is 0.5 to 2 mm” of In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972).  In re Wood, 528, F.2d 638, 642, 199 USPQ 137, 140 (CCPA 1978).
17.	Claims 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Homeyer et al (6,280,691 B1), as applied supra, in view of Huang (2016/0091190 A1).
18.	Claims 2, 11 and 12 call for first and second heat sinks disposed at a side of the first and second support sheet wherein the heat sinks are made of graphene.  Huang discloses heat sink (3) made of graphene disposed on the flexible substrate (1) and away from a side surface of the cover film (2) (paragraphs 0027 & 0029).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to dispose graphene heat sink as taught by Huang on the surface of the substrate sheet of Homeyer et al in order to serve as effective heat dissipating material (paragraph 0008).
19.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Homeyer et al (6,280,691 B1), as applied supra, in view of Yamaguchi et al (10,168,059 B2).  
20.	Claim 3 calls for the support sheet made of a metal or polyimide.  Yamaguchi et al disclose a filtering medium for an air purifier wherein the filter medium is made of polyimide (PI) (col. 4, lines 22-33).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the support sheet of Homeyer et al by a filter medium made of polyimide as taught by Yamaguchi et .
21.	Claims 6, 7, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Homeyer et al (6,280,691 B1), as applied supra, in view of Saito et al (4,707,167).
22.	Claims 6, 7 10 and 18 call for the heating component being selected from a carbon fiber heating wire, a nickel-chromium heating wire or a mica heating sheet.  Saito et al disclose an air sterilization filter comprising a heating element (4) made of Nichrome plate (col. 3, lines 44-46) or a heating element (7) made of electrothermal filament lying in a zigzag line having serpentine shape (see 7 in Fig. 5, col. 3, lines 26-33).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the heater (34) of Homeyer et al by the heating element of Saito et al as whenever air flows into the substrate any contaminants such as microorganisms, e.g., bacteria and virus, are collected by the substrate and at the same time sterilized on the hot substrate filter.
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 26, 2022